F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                             MAY 25 2004
                                     TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                       No. 03-1283
          v.                                             (D. of Colo.)
 CARLOS COTA-LUGO,                                  (D.C. No. 00-CR-376-B)

               Defendant-Appellant.


                            ORDER AND JUDGMENT           *




Before KELLY , HENRY , and TYMKOVICH , Circuit Judges.           **




      Defendant-Appellant Carlos Cota-Lugo (Cota-Lugo) appeals his sentence

for violating the terms of his supervised release from prison. We affirm.

                                       Background

      Cota-Lugo was convicted of illegally reentering the United States after

deportation in violation of 8 U.S.C. § 1326(a) and (b)(1), sentenced to a prison


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
term of one year and a day, and given a three-year supervised release term with a

specific condition that he not illegally reenter the United States. In 2002 he was

arrested in Denver, convicted of possession of heroin with intent to distribute in

violation of 21 U.S.C. § 841(a)(1), and sentenced to a 34-month prison term. He

was also convicted of violating the terms of his supervised release, and sentenced

to an 11-month prison term to run consecutively to the 34-month term.

                                          Analysis

      We review a sentence upon revocation of supervised release to determine

whether it is reasoned and reasonable.     United States v. Lee , 957 F.2d 770, 774

(10th Cir. 1992). The United States Sentencing Commission,        Guidelines Manual ,

§ 7B1.4(a)(1) (Nov. 2002) (USSG) recommends a sentence of 5-11 months for

violation of a term of supervised release. The district court followed this

recommendation, even though the court had the discretion to impose a higher

sentence based on the underlying crime.      United States v. Hurst , 78 F.3d 482

(10th Cir. 1996). Therefore its sentence was both reasoned and reasonable.

      In addition, USSG § 7B1.3(f) recommends that a term of imprisonment for

a supervised release violation run “consecutively to any sentence of imprisonment

that the defendant is serving.” The district court followed this recommendation;

therefore, the consecutive term was reasoned and reasonable.




                                            -2-
      We therefore AFFIRM the decision of the district court. Glen R. Anstine’s

motion to withdraw as counsel for appellant is granted.


                                              Entered for the Court

                                              Timothy M. Tymkovich
                                              Circuit Judge




                                        -3-